Title: Thomas Jefferson to Patrick Gibson, 14 July 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello July 14. 13.
          Mr Edmund Randolph’s indisposition has probably prevented as yet his attendance at his court to acknolege and forward the deed for mr Mazzei’s lot. the first court of Albemarle after he shall have forwarded it to me, it shall
			 be dispatched. I presume that the deed having been actually executed,
			 as
			 before advised, the delay of the formality of acknolegement will
			 occasion no hesitation in mr Taylor as to the first paiment to be made on the 17th instant.
          The present difficulties of the sea, of intercourse and exchange between nations would prevent my attempting to hazard a remittance to Italy, but under the special directions of mr Mazzei, were it certain he would wish to have his money there rather than here. but I think it he will prefer it’s remaining here at our interest of 6. percent which is so much more than it would yield him there. it is not long since he consulted me on the best mode of transferring his
			 whole property hither, under contemplation of reestablishing his family here.
          
          I shall immediately write to him and take his directions on the subject. in the mean time it may be as well employed for your relief from responsibility by taking up my note at the bank, which has remained there so much longer than my expectations. it will spare me too the renewals so frequently recurring, and only transfer my paiments of interest from the bank to mr Mazzei. the surplus beyond the amount of the note will be a seasonable aid to the deficiencies occasioned by the short sales of my flour. engagements made on confidence of the usual proceeds from
			 that fund, press on me disagreeably; insomuch that I should be obliged to apply
			 mr Taylor’sfirst paiment to these, and reserve the two last only for taking up the note. I will thank you therefore for information the moment of the 1st paiment that I may at once relieve the distress of several persons who have been waiting with me, to their own inconvenience, until my flour could be sold. I defer till then also the
			 notification of the transaction to mr Mazzei.Accept the assurance of my great esteem & respect.
          Th:
            Jefferson
        